DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-15. 17-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barron et al., US Patent No. 381875.
	Regarding claims 1, 9, 12, 15, 17 and 20-23, Barron et al., discloses a load profile analyzer in the attached specification and corresponding method with features of the claimed invention including  a mannequin configured to emulate a human body part, the mannequin comprising: a core (see figure 1), configured to emulate flexibility of a substantially inflexible skeletal portion of the body part; and a pliant covering (such as element 36) comprising: a pliant three-dimensional surface configured to emulate contours of an epidermis of the body part; and at least one pliant three-dimensional interior portion configured to emulate resiliency of a pliant portion of the body part (see figure 2); and at least one pressure sensor (elements 37, see col. 1, line 10, col, 2, line 11), arranged between the three-dimensional surface and the core and configured to sense pressure applied against the pliant three-dimensional surface.  
	Regarding claim 17, the method  can be implemented on a computer.
	Regarding claim 5, the human body part is a human torso; the pliant covering emulates the contours of a human torso; and the pliant three-dimensional interior portion is emulative of at least one subdermal torso tissue.  
	Regarding claims 6, 14, 24, the human body can be any part of a male or a female human.  
	Regarding claims 7, 10, 18, 24, the sensors of the interior portion is responsive to any pressure resulting from body action including moving and exercising (see col. 1, line 66).   
	Regarding claims 8, 13, the mannequin is configured be donned with a garment, and the pressure sensor is configured to sense pressure applied to the mannequin by the garment.  
	Regarding claims 11, 19,  the sensed pressure is a time-varying pressure, and the pressure measurement value is a time-varying pressure measurement (see, for example, claim 4).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Barron et al., US Patent No. 381875, in view of Meglan et al., U.S. Publication Number 20090011394.
	Regarding these claims Barron et al., does not show a fluid filled pressure sensor.  Utilization of various kinds of sensor including fluid pressure sensor for application to a mannequin is well known in the art.  For example, Meglan et al., is presented to show such arrangement, Msglan, et al., discloses a limb hemorrhage trauma simulator teaching the use of fluid pressure sensor (see paragraph 0036).  It would have been obvious, therefore, for a skill artisan, before the effective filing date of the invention to modify Barron et al., to use any kind of suitable sensor such as a fluid pressure sensor as taught by Meglan et al, because Borden et al., acknowledges the use of variety of sensors, including fluid/air sensors (see col, 2, lines 15-21).  

Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, September 02, 2022